—Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Supreme Court properly determined that documents prepared by defendant Southeast Quadrant Mobile Critical Care Unit, Inc., in its investigation of the death of plaintiffs decedent are not protected from discovery by Public Health Law § 3006. That section requires ambulance services and advanced life support first response services to establish quality improvement committees by 1997, and protects the records and actions of those committees from disclosure. We agree with the court that the record does not establish that the documents in question were generated in connection with a quality improvement program required by the statute (see generally, Elmer v State of New York, 179 AD2d 1000, 1001).
We further conclude, however, that the court erred in granting plaintiffs motion insofar as it sought discovery of the reports prepared by employees of Penfield Volunteer Emergency Ambulance Service, Inc. Those reports were materials prepared in anticipation of litigation, and thus were protected from disclosure under CPLR 3101 (d) (2). The record does not support plaintiffs contention that depositions of the employees who prepared the reports would not provide plaintiff with the substantial equivalent of the information contained in them.
We, therefore, modify the order on appeal by vacating the third ordering paragraph, and otherwise affirm. (Appeals from Order of Supreme Court, Monroe County, Siracuse, J.— *1081Discovery.) Present — Denman, P. J., Lawton, Wesley, Balio and Davis, JJ.